Citation Nr: 1510959	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-09 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to VA education benefits for vocational flight training at Auburn University.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to August 1993, and from October 1999 to February 2002.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction has since transferred to the Montgomery, Alabama, RO. 

In February 2014, the Veteran provided hearing testimony before the undersigned at the RO.  A transcript of the hearing is of record.

The record before the Board includes the Veteran's VA paper education file and an electronic file within Virtual VA, which includes only the hearing notice and transcript.


FINDING OF FACT

Throughout the pendency of this claim, the Veteran did not hold a valid second class medical certificate.


CONCLUSION OF LAW

The criteria are not met for VA education benefits for vocational flight training at Auburn University.  38 U.S.C.A. §§ 3034(d), 7104(c) (West 2014); 38 C.F.R. § 21.4235 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Education claims, however, have their own regulatory notice and assistance duties.  See 38 C.F.R. §§ 21.1031(b), 21.1032 (2014).  There is no indication in VA's general duty to notify and assist provisions that Congress intended to revise the unique, specific claim provisions of 38 C.F.R. § 21.1031.  Barger v. Principi, 16 Vet. App. 132 (2002).  

In the present case, the Board acknowledges the RO did not send the Veteran a notification letter.  In fact, the Board observes that the Veteran's actions may have been different had he been adequately notified of what VA required for education benefits to be paid for his vocational flight training.  He was, however, notified of the need for a certain type of medical certificate (second class) by way of the February 2013 statement of the case, and also notified that if he provides VA with a copy of a second class medical certification valid during his period of flight training, then VA would review the matter for possible payment.  The Veteran provided his argument in his January 2013 notice of disagreement and at his February 2014 Travel Board hearing.  He demonstrated sufficient knowledge as to the legal reasons his claim was denied and his argument is based upon the fundamental unfairness of the matter, rather than based upon an error in application of the relevant laws and regulations.  As is discussed in further detail below, the Board indeed agrees with the Veteran as to the unfair nature of this matter, however, the Board is required to apply the laws and regulations pertinent to the claim rather than to base its decision on fundamental fairness or lack thereof.  In the present case, the provisions of VA's duty to notify and assist statutes and regulations have no effect on the appeal, because the law, and not the underlying facts or development of the facts, is dispositive of the matter.  38 C.F.R. §§ 21.1031(b), 38 C.F.R. § 21.1032; Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Law and Analysis

A veteran or service member who is otherwise eligible to receive education assistance may receive educational assistance for flight training in an approved course provided that the individual meets certain requirements.  VA may approve the individual's program of education if the flight courses that constitute the program of education meet Federal Aviation Administration (FAA) standards for such courses and the FAA and the State approving agency approve them; and the flight training included in the program is either generally accepted as necessary for the attainment of a recognized vocational objective in the field of aviation, or is given by an educational institution of higher learning for credit toward a standard college degree that the individual is pursuing.  Further, the individual must possess a valid private pilot certificate or higher pilot certificate, such as a commercial pilot certificate; and, unless enrolled in an Airline Transport Pilot (ATP) course, hold a second-class medical certificate on the first day of training.  38 U.S.C.A. § 3034(d) (2014); 38 C.F.R. § 21.4235(a)-(b) (2014).

The Veteran submitted a claim for VA education benefits in order to pursue a commercial pilot certificate by way of training at Auburn University.  He confirmed his private pilot status with license number at the time.  In May 2012, VA notified the Veteran of his eligibility for an approved program of education or training under the Post-9/11 GI Bill.  Based upon this notice of eligibility, the Veteran pursued his flight training.  

In December 2012, the RO sent a letter to the Veteran instructing him to send "a copy of your most recent Medical Certification as required for flight training."  In response, the Veteran submitted a copy of his February 2012 "Medical Certificate Third Class."  This was indeed responsive to the RO's request.  In fact, the Board notes the FAA requires a third class medical certificate when exercising the privileges of a private pilot certificate, which is the only sort of certificate possessed by the Veteran at the time of his training.  At best, he could be considered a student seeking a license to operate as a commercial pilot.  Student pilots are also required to carry a third class medical certificate.  FAA does not require the student or the private pilot to possess a second class medical certificate.  Such a medical certificate is not required until exercising the privileges of a commercial pilot certificate.  14 C.F.R. § 61.23(a) (2014).  Thus, the Veteran indeed responded sufficiently to the RO's December 2012 request, as he provided a copy of the medical certification required for his flight training, as such requirements are defined by the FAA.  The RO, however, responded by denying the Veteran's claim for education benefits, because he did not provide a copy of a second class medical certificate, as is required by VA regulation.  

Unfortunately, despite the undoubtable unfairness of the situation at hand, the Board is not able, within the confines of the law, to grant the Veteran's appeal, because the RO acted in accordance with VA law and regulation, despite its inconsistency with FAA requirements.  For payment of education benefits for vocational flight training, VA law and regulation requires the Veteran to have a valid second class medical certificate.  38 U.S.C.A. § 3034(d) and 38 C.F.R. § 21.4235(a)-(b).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2014).  Neither the RO, nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to educational assistance benefits for vocational flight training at Auburn University is not established.  Accordingly, the claim must be denied.  

The Board notes that the findings in this decision do not impact the Veteran's eligibility for VA education benefits.  See May 2012 Certificate of Eligibility noting that the Veteran has until February 16, 2017, to use his benefits.  The Veteran is indeed free to obtain the appropriate medical certification required by VA and pursue his desired course of training within the bounds of his eligibility.


ORDER

Entitlement to VA education benefits for vocational flight training at Auburn University is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


